                       Case 2:21-cv-00006-cr Document 1 Filed 01/13/21 Page 1 of 8


                                                                                                        ;;
                                                                                                   ~- •. - ·-   i


                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF VERMONT                   2U21 JAN 13 PM 2: 21

                                                         )
                   MICHAEL ROSEN,                        )
                        Plaintiff,                       )
                                                         )
                          V.                             )
                                                         )
                   JAY PEAK, INC.,                       )
                         Defendant.                      )

                                                PLAINTIFF'S COMPLAINT

                          NOW COMES plaintiff, Michael Rosen, by and through his attorneys of record,

                   Maley and Maley, PLLC, and hereby alleges and states as follows:

                                                             The Parties

                      1. Plaintiff, Michael Rosen, (hereinafter referred to as "Plaintiff'), is a resident of

                          Woodmere, New York.

                      2. Defendant, Jay Peak, Inc., (hereinafter referred to as "Defendant"), is a Vermont

                          corporation with a principal place of business in Jay, Vermont. For purposes of

                          this Complaint, "Defendant" will include Jay Peak, Inc. 's agents, employees, and

                          representatives for whom it is legally responsible.

                      3. Defendant Jay Peak, Inc., is under Receivership in the U.S. District Court in the

                          Southern District of Florida, Case No. 16-cv-21301.

                      4. Michael Goldberg, Esq. is Receiver for Jay Peak, Inc., with a principal place of

                          business at 350 East Las Olas Blvd., Suite 1600, Fort Lauderdale, Florida.


MALEY AND
MALEY, PLLC
ATTORNEYS AT LAW
30 MAIN STREET
   SUITE 450
  PO BOX 443
BURLINGTON, VT
  05402-0443
                                                                  1
                    Case 2:21-cv-00006-cr Document 1 Filed 01/13/21 Page 2 of 8




                                                       Jurisdiction

                   5. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 (a) as

                      the matter involves citizens of different states and the amount in controversy,

                      exclusive of interest and costs, exceeds $75,000.

                                                             Venue

                   6. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(a)(2), because

                      Defendant owns and operates a ski area in the State of Vermont and because the

                      events which give rise in this action occurred at Defendant's ski area in Vermont.

                                                       Factual Allegations

                   7. Defendant is a ski resort located in Jay, Vermont.

                   8. On January 18, 2020, Michael Rosen arrived at Jay Peak Resort and Defendant's

                      ski mountain for a vacation.

                   9. Plaintiff was a paying customer of Defendant.

                   10. On January 18, 2020, on his first run of the day on the first day of his trip,

                      Plaintiff and his companion, Carol Ann Germano, took the Metro Quad lift to

                      Deer Run Trail.

                   11. Deer Run Trail was a relatively flat, green circle trail ("easiest").

                   12. Shortly after the intersection of Deer Run Trail and Bushwacker Glades Trail,

                      there was an area on Deer Run trail that was closed off with caution tape.

                   13. Skiers had the option of either skiing to the right or the left of that marked off

MALEY AND             section.
MALEY, PLLC
ATTORNEYS AT LAW
30 MAIN STREET     14. On the right side of the Deer Run Trail, there was a large, unmarked hole.
   SUITE 450
  PO BOX 443
BURLINGTON, VT
  05402-0443
                                                              2
                    Case 2:21-cv-00006-cr Document 1 Filed 01/13/21 Page 3 of 8




                   15. Defendant knew the hole existed prior to the time Plaintiff took his first run of the

                      day.

                   16. Upon information and belief, the hole had existed in that place on occasions

                      before January 18, 2020, and Defendant was aware of its existence in that

                      location.

                   17. The hole was not in a location that was "out of bounds."

                   18. The hole was on the skiable portion of Defendant's ski mountain.

                   19. Defendant did not groom the hole.

                   20. Defendant did not fill the hole.

                   21. Defendant did not mark the hole in any fashion.

                   22. Defendant did not warn of the hole in any fashion.

                   23. Prior to and during Plaintiffs first run of the day, the hole was not clearly visible

                      to someone skiing on Deer Run until the skier would be too close to safely avoid

                      the hole.

                   24. The hole was not a natural part of the ski mountain or the terrain.

                   25. The hole was not the result of some unforeseeable change in climate.

                   26. The hole was unreasonably dangerous.

                   27. When Plaintiff skied on Deer Run, Plaintiff skied on the right side of Deer Run

                      Trail from the perspective of skiing downhill, avoiding the caution tape which

                      was to his left.

                   28. Plaintiff was skiing slowly, under control, and in a reasonably prudent fashion.

MALEY AND          29. Plaintiff was looking downhill in front of him, when, without warning, Plaintiff
MALEY, PLLC
ATTORNEYS AT LAW
30 MAIN STREET        was suddenly on top of the edge of the deep hole on the Deer Run Trail.
   SUITE 450
  PO BOX 443
BURLINGTON. VT
  05402-0443
                                                             3
                    Case 2:21-cv-00006-cr Document 1 Filed 01/13/21 Page 4 of 8




                    30. The large hole on the Deer Run Trail was not visible until Plaintiff was right next

                       to it.

                    31. In the exercise of reasonable care, Plaintiff was unable to avoid the hole.

                    32. The tips of both of Plaintiffs skis hit the far side of the hole below the hole's rim.

                    33. Plaintiff was catapulted forward, his feet landing first, followed by his back, then

                       his head.

                    34. Plaintiffs body violently flipped and struck the ground.

                    35. Plaintiffs skis were stuck in the large hole, at approximately a 45 degree angle

                       with only the tips sticking out and visible.

                    36. Plaintiffs companion, who examined the hole immediately after Plaintiff was

                       catapulted, estimates that the hole was approximately 3-4 feet wide and 3-4 feet

                       deep.

                    37. Ski patrol for Defendant arrived at the scene, and after examining the hole, a ski

                       patroller for Defendant stated that the hole should have been marked off.

                    38. A witness asked Defendant's ski patrol personnel to mark off the hole so that

                       other skiers would not get injured.

                    39. A witness stuck Plaintiffs skis in the ground in an X fashion to mark the hole so

                       that no one else would ski into it.

                    40. Plaintiff was taken by toboggan to the base of the mountain where it was

                       determined that his injuries should be treated elsewhere.

                    41. Plaintiff was transferred by ambulance to North Country Hospital, where

MALEY AND              Plaintiffs dislocated shoulder was re-set.
MALEY. PLLC
ATTOR.NEYS AT LAW
30 MAIN STR.EET
   SUITE 450
   PO BOX 443
BUR.LINGTON, VT
   05402-0443
                                                              4
                   Case 2:21-cv-00006-cr Document 1 Filed 01/13/21 Page 5 of 8




                   42. It was also determined at North Country Hospital that Plaintiff suffered from

                       fractures to both ankles.

                   43. Due to the severity of his injuries, Plaintiff was transferred once again by

                       ambulance from North Country Hospital to University of Vermont Medical

                       Center (UVMMC).

                   44. Once at UVMMC, it was confirmed that Plaintiff suffered bilateral pilon fractures

                       of his tibia and fibula, which required surgeries and hospitalization for 19 days.

                   45. Plaintiff has treated with orthopedic specialists and physical therapists after

                       discharge from the hospital.

                   46. Plaintiff was unable to walk without assistance for approximately six months after

                       sustaining his injuries at Defendant's ski mountain.

                   4 7. Plaintiff still suffers from pain and disability

                   48. Plaintiff, a dentist by trade, has been unable to return to work since sustaining his

                       injuries at Defendant's ski mountain almost a year ago.

                                                   Cause of Action-Negligence

                   49. Paragraphs 1-48 are hereby re-alleged and incorporated herein by reference.

                   50. At all times material to this action, Plaintiff was a paying guest, customer and

                       invitee of Defendant.

                   51. Defendant owed Plaintiff a duty to ensure Plaintiff was not exposed to any

                      unreasonable and unnecessary dangers existing at its ski mountain.

                   52. Defendant owed a duty of reasonable care to Plaintiff that its premises would be

MALEY AND             kept in a safe and suitable condition.
MALEY. PLLC
ATTORNEYS AT LAW
30 MAIN STREET
   SUITE 450
  PO BOX 443
BURLINGTON, VT
  05402-0443
                                                               5
                    Case 2:21-cv-00006-cr Document 1 Filed 01/13/21 Page 6 of 8




                   53. The hole was an expected condition by Defendant because it had existed prior to

                      January 18, 2020.

                   54. The hole had existed at the same location on dates prior to January 18, 2020.

                   55. The hole was a known condition by Defendant prior to January 18, 2020.

                   56. The hole that Defendant allowed to exist on its trail was not an obvious, necessary

                      risk inherent to skiing.

                   57. This deep, wide hole was in an area that it was reasonably foreseeable to

                      Defendant that a guest and customer like Plaintiff would ski.

                   58. This deep, wide hole was not intrinsic to the sport of skiing.

                   59. Skiing into a hidden, deep and wide hole with a straight drop off as Plaintiff did is

                      not a risk inherent to the sport of skiing.

                   60. This deep, wide hole on a downhill ski trail was not a risk or hazard a reasonable

                      skier like Plaintiff would know or appreciate.

                   61. This deep, wide hole on a downhill ski trail is a risk which a ski area like

                      Defendant can be and is reasonably required to prevent or warn against.

                   62. Defendant had warned against other hazards on Deer Run Trail prior to the deep

                      wide hole that caused Plaintiffs injuries.

                   63. The caution tape on Deer Run Trail meant that a skier was directed to ski either to

                      the right or left of the area which was marked off.

                   64. The path which Plaintiff skied prior to falling into the hole was reasonable and

                      foreseeable to Defendant.

MALEY AND          65. The hole was deep enough and wide enough that it did not come into existence
MALEY. PLLC
ATTORNEYS AT LAW
30 MAIN STREET        suddenly and without warning.
   SUITE 450
  PO BOX 443
BURLINGTON. VT
  05402-0443
                                                             6
                    Case 2:21-cv-00006-cr Document 1 Filed 01/13/21 Page 7 of 8




                   66. This deep wide hole on a downhill ski trail was not an obvious, necessary or

                       inherent risk of skiing.

                   67. Defendant knew or should have known that under the circumstances that the

                       location of the hole was in an area where a skier like Plaintiff would ski.

                   68. Defendant knew or should have known in the exercise of reasonable care that a

                       deep, wide hole existed that was not a natural condition.

                   69. Defendant breached its duty to Plaintiff by allowing an unreasonably dangerous

                      hole to exist on in an area where it was foreseeable that someone would ski.

                   70. Defendant breached its duty to Plaintiff by failing to inspect the areas in which

                      skiers would ski on and near the Dear Run Trail prior to allowing customers,

                      including Plaintiff, to ski in that area on January 18, 2020.

                   71. Defendant further breached its duty of care by failing to mark off the hole in

                      prominent fashion so that downhill skiers like Plaintiff could see the danger,

                      avoid the area and avoid injury.

                   72. Defendant further breached its duty to Plaintiff by failing to appropriately groom

                      its trail prior to opening it for customers like Plaintiff on January 18, 2020.

                   73. If Defendant could not fill the whole or make it safe by prominent markings, then

                      Defendant further breached its duty to Plaintiff by failing to close the area for

                      skiing.

                   74. As a direct and proximate result of Defendant's negligence, Plaintiff suffered

                      serious physical and emotional injuries.

MALEY AND
MALEY, PLLC
ATTORNEYS AT LAW
30 MAIN STREET
   SUITE 450
  PO BOX 443
BURLINGTON. VT
  05402-0443
                                                            7
                       Case 2:21-cv-00006-cr Document 1 Filed 01/13/21 Page 8 of 8




                      75. As a direct and proximate result of Defendant's negligence, Plaintiff suffered and

                          will continue to suffer great physical pain, suffering, disability, mental anguish

                          and loss of enjoyment of life.

                      76. As a direct and proximate result of Defendant's negligence, Plaintiff suffered and

                          will continue to suffer financial loss in the form of past and future medical

                          expenses and lost wages.

                          WHEREFORE, Plaintiff seeks damages in an amount that is fair, just and

                   adequate as determined by the trier of fact.



                           PLAINTIFF MAKES THIS HIS DEMAND FOR TRIAL BY JURY.

                          Dated at Burlington, Vermont this 13th day of January, 2021.


                                                                  BY:   PLAINTIFF MICHAEL ROSEN
                                                                        MALEY AND MALEY, PLLC




MALEY AND
MALEY. PLLC
ATTORNEYS AT LAW
30 MAIN STREET
   SUITE 450
  PO BOX 443
BURLINGTON. VT
  05402-0443
                                                                  8
